 

Exhibit 10.1

 



Execution Version

 

COOPERATION AGREEMENT

 

This AGREEMENT, dated as of March 26, 2019 (this “Agreement”), is made and
entered into by and among Safeguard Scientifics, Inc., a Pennsylvania
corporation (the “Company”), and each of the persons set forth on the signature
page hereto (each, an “Investor” and collectively, the “Investors” or, with
their respective affiliates and associates, the “Investor Group”), which
presently are or may be deemed to be members of a “group” with respect to the
common stock of the Company, $0.10 par value per share (the “Common Stock”),
pursuant to Rule 13d-5 promulgated by the U.S. Securities and Exchange
Commission (the “SEC”) under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”);

 

WHEREAS, the Investor Group is deemed to beneficially own shares of the Common
Stock totaling, in the aggregate, 1,195,093 shares of the Common Stock
outstanding as of the date hereof constituting approximately 5.8% of the
Company’s issued and outstanding shares of Common Stock;

 

WHEREAS, the Investor Group has submitted an advance notice of nomination to the
Company on March 22, 2019 (the “Nomination Notice”), in respect of its intention
to nominate, and to solicit proxies for the election of, two (2) individuals as
director candidates to the Company’s board of directors (the “Board”) at the
2019 Annual Meeting of Shareholders of the Company (including any adjournment,
postponement, continuation or rescheduling thereof, the “2019 Annual Meeting”);

 

WHEREAS, the Company and the Investor Group have determined that the interests
of the Company and its shareholders would be best served by, among other things,
avoiding the substantial expense and disruption that would result from a
contested solicitation at the 2019 Annual Meeting;

 

WHEREAS, the Company has agreed, at the request of the Investor Group, to cause
Joseph M. Manko, Jr. (the “New Director”) to be appointed to the Board,
effective immediately following the execution of this Agreement;

 

WHEREAS, the Company has agreed, at the request of the Investor Group, to cause
the New Director to be nominated and recommended for election to the Board by
the Company’s shareholders at the 2019 Annual Meeting;

 

WHEREAS, the Investor Group has agreed to, among other things, (i) withdraw its
Nomination Notice, (ii) refrain from submitting any director nominations or
shareholder proposals during the Standstill Period (as defined below), and (iii)
vote for the election of the Company’s slate of director nominees for election
to the Board and other matters (subject to certain limitations) during the
Standstill Period, as provided in this Agreement; and

 

WHEREAS, the Company and the Investor Group, without admitting to any of the
matters asserted by any of the parties, have determined to come to an agreement
with respect to certain matters related to the termination of the Proxy Contest,
the composition of the Board and certain other matters, as provided in this
Agreement;

 



1 

 

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound hereby, agree as follows,
effective as of the date hereof:

 

1.             Board Composition Matters.

 

(a)               2019 Annual Meeting. The Company agrees that it shall take all
actions as are necessary (including, without limitation, calling a special
meeting of the Board to approve all actions contemplated hereby), effective
immediately following the execution of this Agreement, to (i) cause the Board to
increase the size of its membership from five (5) to six (6) members; and (ii)
appoint the New Director to the Board with a term expiring at the 2019 Annual
Meeting and until his successor is duly elected and qualified. The Company also
agrees that it shall take all action as is necessary (including, without
limitation, calling a special meeting of the Board to approve all actions
contemplated hereby), to cause the slate of six (6) nominees recommended by the
Board and standing for election at the 2019 Annual Meeting to include (x) the
five (5) members of the Board who are on the Board prior to the execution of
this Agreement (the “Incumbent Slate”) and (y) the New Director (collectively,
with the Incumbent Slate, the “2019 Nominees”). The Company specifically agrees
to: (i) nominate each of the 2019 Nominees for election at the 2019 Annual
Meeting as a director of the Company with a term expiring at the Company’s 2020
Annual Meeting of Shareholders (the “2020 Annual Meeting”) and until each of
their successors are duly elected and qualified; (ii) recommend to the Company’s
shareholders each of the 2019 Nominees for election as directors of the Company
at the 2019 Annual Meeting; (iii) cause the Company to support, and solicit
proxies for, the election of the New Director in substantially the same manner
as the Company supports and solicits proxies for the election of each of the
members of the Incumbent Slate at the 2019 Annual Meeting; and (iv) cause all
proxies received by the Company that provide shareholders with the opportunity
to vote for all of the 2019 Nominees to be voted in the manner specified by such
proxies. The Company agrees to convene the 2019 Annual Meeting no later than
July 1, 2019.

 

(b)               Committees. The Company agrees that, concurrent with the
appointment of the New Director to the Board, the Board shall take such action
as is necessary such that the New Director is appointed to all committees of the
Board; provided that, with respect to such committee appointments, the New
Director to be appointed to such committee is and continues to remain eligible
to serve as a member of such committee pursuant to applicable law and the
listing standards and/or rules of the New York Stock Exchange (the “NYSE”) that
are applicable to the composition of such committee.

 

(c)               Board Policies and Procedures. The Investor Group acknowledges
that the New Director shall be required to comply with all policies, processes,
procedures, codes, rules, standards, and guidelines applicable to members of the
Board, as in effect from time to time, including, but not limited to, the
Company’s Business Conduct and Code of Ethics, and policies on confidentiality,
ethics, hedging and pledging of Company securities, public disclosures, stock
trading, and stock ownership, the New Director will be required to complete and
execute a directors’ and officers’ questionnaire in the same manner as all other
members of the Board, and that the New Director shall be required to strictly
preserve the confidentiality of Company business and information, including the
discussion of any matters considered in meetings of the Board whether or not the
matters relate to material non-public information, unless previously publicly
disclosed by the Company; provided, however, that the New Director may disclose
certain Company confidential information to the Investor Group in accordance
with the terms of a confidentiality agreement in a form to be agreed to by the
parties in their mutual reasonable discretion. Further, the Investor Group and
the New Director shall provide the Company with such information as is
reasonably requested by the Company concerning the New Director as is required
to be disclosed under applicable law or stock exchange regulations, including
the completion of the Company’s standard directors’ and officers’ questionnaires
(to the extent not previously completed), in each case as promptly as necessary
to enable the timely filing of the Company’s proxy statement and other periodic
reports with the SEC.

 



2 

 

 

(d)               Rights and Benefits of the New Director. The Company agrees
that the New Director shall receive (i) the same benefits of director and
officer insurance, and any indemnity and exculpation arrangements available
generally to the directors on the Board, (ii) the same compensation for his or
her service as a director as the compensation received by other non-management
directors on the Board with similar Board assignments, and (iii) such other
benefits on the same basis as all other non-management directors on the Board,
including having the Company (or its legal counsel) prepare and file with the
Securities and Exchange Commission (“SEC”), at the Company’s expense, any Forms
3, 4, and 5 under Section 16 of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), that are required to be filed by each director of the
Company.

 

(e)               Replacements of New Director. The Company agrees that, during
the Standstill Period (as defined below), if the New Director (or his
replacement appointed pursuant to this Section 1(e)) is unable or unwilling to
serve as a director, resigns as a director or is removed as a director of the
Company (other than on account of failure to be elected or re-elected), and at
such time the Investor Group beneficially owns in the aggregate at least the
lesser of five percent (5.0%) of the Company’s then outstanding Common Stock and
1,028,8481 shares of Common Stock (subject to adjustment for share issuances,
stock splits, reclassifications, combinations and similar actions by the Company
that increase the number of outstanding shares of Common Stock), then the
Company and the Investor Group shall work together in good faith to identify and
propose a replacement director candidate to be appointed to the Board who shall
only be appointed to the Board after having been mutually agreed upon by both
the Company and the Investor Group. Any such mutually agreed upon replacement
director candidate shall (i) qualify as “independent” pursuant to SEC
regulations and the NYSE’s listing standards and (ii) have, in the reasonable
and good faith judgment of the Company, the relevant financial and business
experience to serve on the Board. Each of the Board and the Investor Group shall
determine, and inform the other party of its determination, whether any proposed
replacement director candidate is acceptable within ten (10) business days after
such party has conducted interview(s) of such replacement director candidate if
any such interviews are conducted. Each of the Board and the Investor Group
shall use its reasonable best efforts to cause any interview(s) contemplated by
this Section 1(e) to be conducted as promptly as practicable, but in any case,
assuming reasonable availability of the replacement director candidate, within
ten (10) business days after such candidate has been recommended by either the
Board or the Investor Group. Upon acceptance of a replacement director candidate
by both the Company and the Investor Group, the Board shall take such actions as
to appoint such replacement director candidate to the Board no later than ten
(10) business days after both parties have confirmed in writing that they have
mutually agreed upon such candidate; provided, however, that if the Board does
not appoint such replacement director candidate to the Board pursuant to this
Section 1(e), the parties shall continue to follow the procedures of this
Section 1(e) until a replacement director candidate is appointed to the Board.
Upon a replacement director candidate’s appointment to the Board in accordance
with this Section 1(e), the Board and all applicable committees of the Board
shall take all necessary actions to appoint such replacement director candidate
to any applicable committee of the Board of which the replaced director was a
member immediately prior to such director’s resignation or removal. Any
replacement director appointed to the Board pursuant to this Section 1(e) prior
to the 2019 Annual Meeting shall stand for election at the 2019 Annual Meeting
together with the other 2019 Nominees. Following the appointment of any
replacement director in accordance with this Section 1(e), any reference to New
Director in this Agreement shall be deemed to include such replacement director.

 



 



1Based on 20,576,974 shares outstanding as of March 25, 2019.



 



3 

 

 

(f)                Size of the Board. The Company further agrees that, without
the unanimous approval of the Board or unless the Company enters into a
definitive agreement relating to a strategic transaction that contemplates a
counterparty to such transaction being able to designate individuals to be
appointed or nominated for election to the Board, (i) only six (6) director
candidates (including the New Director) shall stand for election to the Board at
the 2019 Annual Meeting, and (ii) during the period from the conclusion of the
2019 Annual Meeting until the end of the Standstill Period, the size of the
Board shall not be increased beyond six (6) members.

 

2.             Actions by the Investor Group.

 

(a)               Withdrawal of Investor Group’s Advance Notice of Nomination.
The Investor Group hereby (i) irrevocably withdraws the Nomination Notice and
any and all amendments and supplements thereto, (ii) agrees not to deliver to
the Company or any representative thereof any advance notices of nominations,
business or shareholder proposals with respect to any meeting of the Company’s
shareholders during the Standstill Period (as defined below), and (iii) agrees
not to bring any nominations, business or shareholder proposals before or at the
2019 Annual Meeting or at any time thereafter during the Standstill Period.

 

(b)               Voting Agreement.

 

(i)                 Shareholders Meetings. At the 2019 Annual Meeting and each
annual and special meeting of shareholders held prior to the expiration of the
Standstill Period, each of the Investors agrees to (A) appear at such
shareholders’ meeting or otherwise cause all shares of Common Stock beneficially
owned by each Investor and their respective Affiliates and Associates (as
defined below) to be counted as present thereat for purposes of establishing a
quorum; (B) vote, or cause to be voted, all shares of Common Stock beneficially
owned by each Investor and their respective Affiliates and Associates on the
Company’s proxy card or voting instruction form in favor of each of the nominees
for election as directors nominated by the Board and recommended by the Board
(and not in favor of any other nominees to serve on the Board), and, except in
connection with any Opposition Matter (as defined below) or Other Voting
Recommendation (as defined below), each of the proposals listed on the Company’s
proxy card or voting instruction form as identified in the Company’s definitive
proxy statement or supplement thereto in accordance with the Board’s
recommendations, including in favor of all matters recommended by the Board for
shareholder approval and against all matters that the Board recommends against
shareholder approval; provided, however, in the event that Institutional
Shareholder Services Inc. (“ISS”) issues a recommendation with respect to any
matter (other than with respect to the election of nominees as directors to the
Board or the removal of directors from the Board) that is different from the
recommendation of the Board, each of the Investors shall have the right to vote
their shares of Common Stock on the Company’s proxy card or voting instruction
form in accordance with the ISS recommendation (the “Other Voting
Recommendation”); and (C) not execute any proxy card or voting instruction form
in respect of such shareholders’ meeting other than the proxy card and related
voting instruction form being solicited by or on behalf of the Company or the
Board. No later than five (5) business days prior to each annual or special
meeting of shareholders held prior to the expiration of the Standstill Period,
each Investor shall, and shall cause each of its Associates and Affiliates to,
vote any shares of Common Stock beneficially owned by such Investors and each of
its Associates and Affiliates in accordance with this Section 2. No Investor nor
any of its Affiliates or Associates nor any person under its direction or
control shall take any position, make any statement or take any action
inconsistent with this Section 2(b)(i). For purposes of this Agreement,
“Opposition Matter” shall mean any of the following transactions, but only to
the extent submitted by the Board to the Company’s shareholders for approval:
(A) the sale or transfer of all or substantially all of the Company’s assets in
one or a series of transactions; (B) the sale or transfer of a majority of the
outstanding shares of the Company’s Common Stock (through a merger, stock
purchase, or otherwise); (C) any merger, consolidation, acquisition of control
or other business combination; (D) any tender or exchange offer; (E) any
dissolution, liquidation, or reorganization; (F) any changes in the Company’s
capital structure (but excluding any proposals relating to the adoption,
amendment or continuation of any equity plans, none of which shall be deemed an
Opposition Matter for purposes of this Agreement); (G) any proposals relating to
the Tax Benefits Plan (as defined herein); or (H) any other transactions that
would result in a Change of Control of the Company.

 



4 

 

 

(ii)              Actions By Written Consent. In connection with any action by
written consent that is sought to be taken by any party, other than the Company
or the Board, prior to the expiration of the Standstill Period (as defined
below), each of the Investors agrees not to vote and to take all necessary
action, including, without limitation, the execution and completion of any
consent revocation card solicited by the Company or the Board, in accordance
with the recommendation of the Board, to cause not to be voted, any of their
shares of Common Stock beneficially owned by each Investor and/or their
respective Affiliates and Associates on any consent card related to or affecting
the removal, replacement or election of Board members and solicited by any
party, other than the Company or the Board. No Investor nor any of its
Affiliates or Associates nor any person under its direction or control shall
take any position, make any statement or take any action inconsistent with this
Section 2(b)(ii).

 

(iii)            Special Meeting Demands. In connection with any demand by a
shareholder of the Company that the Company call a special meeting of
shareholders, made prior to the expiration of the Standstill Period (as defined
below), each of the Investors agrees not to vote and shall take all necessary
action, including, but not limited to, the execution and completion of any
consent revocation card solicited by the Company or the Board in accordance with
the recommendation of the Board, to cause not to be voted, any of their shares
of Common Stock beneficially owned by each Investor and/or their respective
Affiliates and Associates for any special meeting demand proposed or sought to
be made by any party. No Investor nor any of its Affiliates or Associates nor
any person under its direction or control shall take any position, make any
statement or take any action inconsistent with this Section 2(b)(iii).

 



5 

 

 

3.             Standstill.

 

(a)               Each Investor agrees that, from the date of this Agreement
until the expiration of the Standstill Period (as defined below), without the
prior written consent of at least five (5) members of the Board specifically
expressed in a written resolution, neither it nor any of its Related Persons (as
defined below) will, and it will cause each of its Related Persons not to,
directly or indirectly, alone or with others, in any manner:

 

(i)                 publicly announce or otherwise publicly disclose an intent
to propose or enter into or agree to enter into, singly or with any other
person, directly or indirectly, (x) any form of business combination or
acquisition or other transaction relating to a material amount of assets or
securities of the Company or any of its subsidiaries, (y) any form of
restructuring, recapitalization or similar transaction with respect to the
Company or any of its subsidiaries or (z) any form of tender or exchange offer
for the Common Stock, whether or not such transaction involves a Change of
Control of the Company; provided, however, that this clause (i) shall not
preclude the tender by any Investor of any securities of the Company into any
tender or exchange offer not made, financed, or otherwise supported by the
Investor Group or any Affiliate or Associate thereof or preclude the ability of
any Investor to vote its shares of Common Stock for or against any transaction
involving the Company’s securities where the transaction is not proposed or
sponsored by any Investor or any Affiliate or Associate thereof;

 

(ii)              engage in any solicitation of proxies or written consents to
vote any voting securities of the Company, or conduct any non-binding referendum
with respect to any voting securities of the Company, or engage in any
solicitation activities on behalf of any person, or conduct any exempt
solicitation, including under Rule 14a-2(b)(1) under the Exchange Act, or assist
or participate in any other way, directly or indirectly, in any solicitation of
proxies or written consents with respect to any voting securities of the
Company, or otherwise take any action that could cause any Investor to be deemed
a “participant” in a “solicitation,” as such terms are defined in Instruction 3
of Item 4 of Schedule 14A and Rule 14a-1, respectively, under the Exchange Act,
to vote any securities of the Company in opposition to any recommendation or
proposal of the Board;

 

(iii)            acquire, offer or propose to acquire, or agree to acquire,
directly or indirectly, whether by purchase, tender or exchange offer, through
the acquisition of control of another person, by joining a partnership, limited
partnership, syndicate or other group (including any group of persons that would
be treated as a single “person” under Section 13(d) of the Exchange Act),
through swap or hedging transactions or otherwise, any additional securities
(including common and preferred equity interests and debt that is convertible
into any equity interests) of the Company or any rights decoupled from the
underlying securities of the Company representing in the aggregate in excess of
ten percent (10%) of the shares of Common Stock then outstanding; provided,
however, that the Investor Group acknowledges the Section 382 Tax Benefits
Preservation Plan, dated as of February 19, 2018 (the “Tax Benefits Plan”), by
and between the Company, Computershare Inc., a Delaware corporation
(“Computershare”), and Computershare’s wholly-owned subsidiary, Computershare
Trust Company, N.A., a federally chartered trust company, and that under the Tax
Benefits Plan, any Investor must seek a waiver or exemption from the Company
under the Tax Benefits Plan prior to acquiring beneficial ownership of any
additional shares of the Common Stock, and nothing contained in this Section
3(a)(iii) or elsewhere in this Agreement shall be interpreted as any intention
or commitment by the Company to grant any such waiver or exemption, if
requested;

 



6 

 

 

(iv)             advise, encourage or influence any person with respect to the
voting of (or execution of a proxy or written consent in respect of) or
disposition of any securities of the Company;

 

(v)               other than in sale transactions on the NYSE or through a
broker or dealer where the identity of the purchaser is not known or in
underwritten widely dispersed public offerings, knowingly sell, offer or agree
to sell directly or indirectly, through swap or hedging transactions or
otherwise, any securities (including common and preferred equity interests and
debt that is convertible into any equity interests) of the Company or any rights
decoupled from the underlying securities held by the Investors or their
Affiliates or Associates to any person or entity not a party to this Agreement
(a “Third Party”) that would result in such Third Party, together with its
Affiliates and Associates, owning, controlling or otherwise having any,
beneficial, economic or other ownership interest representing in the aggregate
more than 4.99% of the shares of Common Stock outstanding at such time;

 

(vi)             sell, offer or agree to sell directly or indirectly, through
swap or hedging transactions or otherwise, any securities (including common and
preferred equity interests and debt that is convertible into any equity
interests) of the Company or any rights decoupled from the underlying securities
held by the Investors to any Affiliate or Associate of the Investors not a party
to this Agreement;

 

(vii)          engage in any short sale with respect to any security (other than
a broad-based market basket or index) that includes, relates to, or derives any
significant part of its value from a decline in the market price or value of the
securities of the Company;

 

(viii)        except as otherwise expressly set forth in this Agreement
(including, without limitation, Sections 1(a) and (e) with respect to the
appointment, nomination and replacement of the New Director and for the
avoidance of doubt, the New Director’s actions as a director of the Company,
strictly subject to his fiduciary duties to the Company and its shareholders,
Section 1(f) with respect to the size of the Board, Section 2(b) with respect to
voting on any Opposition Matter or Other Voting Recommendation and Section 3(c)
with respect to private discussions with the Company), take any action in
support of or make any proposal or request that constitutes: (A) advising,
controlling, changing or influencing the Board or management of the Company,
including any plans or proposals to change the number or term of directors or to
fill any vacancies on the Board, (B) any material change in the capitalization,
stock repurchase programs and practices or dividend policy of the Company, (C)
any other material change in the Company’s management, governance, compensation,
policies, strategic direction, business or corporate structure, (D) seeking to
have the Company waive or make amendments or modifications to the Company’s
Second Amended and Restated Articles of Incorporation or the Company’s Third
Amended and Restated Bylaws, or other actions that may impede or facilitate the
acquisition of control of the Company by any person, (E) causing a class of
securities of the Company to be delisted from, or to cease to be authorized to
be quoted on, any securities exchange, or (F) causing a class of securities of
the Company to become eligible for termination of registration pursuant to
Section 12(g)(4) of the Exchange Act;

 



7 

 

 

(ix)             call or seek to call, or request the call of, alone or in
concert with others, any meeting of shareholders, whether or not such a meeting
is permitted by the Company’s Second Amended and Restated Articles of
Incorporation or the Company’s Third Amended and Restated Bylaws, including, but
not limited to, a “town hall meeting;”

 

(x)               seek, alone or in concert with others, representation on the
Board, except as expressly permitted by this Agreement;

 

(xi)             initiate, encourage or participate in any “vote no,” “withhold”
or similar campaign relating to the Company;

 

(xii)          deposit any Common Stock in any voting trust or subject any
Common Stock to any arrangement or agreement with respect to the voting of any
Common Stock (other than any such voting trust, arrangement or agreement solely
among the members of the Investor Group that is otherwise in accordance with
this Agreement);

 

(xiii)        seek, or encourage any person, to submit nominations in
furtherance of a “contested solicitation” for the election or removal of
directors with respect to the Company or seek, encourage or take any other
action with respect to the election or removal of any directors of the Company
or with respect to the submission of any shareholder proposals (including any
submission of shareholder proposals pursuant to Rule 14a-8 under the Exchange
Act);

 

(xiv)         form, join or in any other way participate in any “group” (within
the meaning of Section 13(d)(3) of the Exchange Act) with respect to the Common
Stock (other than the Investor Group); provided, however, that nothing herein
shall limit the ability of an Affiliate of the Investor Group to join the
“group” following the execution of this Agreement, so long as any such Affiliate
agrees, in a writing executed and delivered to the Company, to be bound by the
terms and conditions of this Agreement as though it was a party hereto;

 

(xv)           demand a copy of the Company’s list of shareholders or its other
books and records, whether pursuant to Section 1508 of the PBCL or pursuant to
any other statutory right or otherwise;

 

(xvi)         institute, solicit or join, as a party, any litigation,
arbitration or other proceeding (including any derivative action) against the
Company or any of its future, current or former directors or officers or
employees; provided, however, that for the avoidance of doubt, the foregoing
shall not prevent any Investor from (A) bringing litigation to enforce the
provisions of this Agreement, (B) making counterclaims with respect to any
proceeding initiated by, or on behalf of, the Company against an Investor, or
(C) exercising statutory dissenter’s, appraisal or similar rights under the
PBCL; provided, further, that the foregoing shall also not prevent the Investors
from responding to or complying with a validly issued legal process in
connection with litigation that it did not initiate, invite, facilitate or
encourage, except as otherwise permitted in this Section 3(a)(xvi);

 



8 

 

 

(xvii)      engage any private investigations firm or other person to
investigate any of the Company’s directors or officers;

 

(xviii)    take any action, directly or indirectly, to interfere with any
employment, consulting, compensation, indemnification, separation or other
agreements, arrangements or understandings, whether written or oral, formal or
informal, between the Company and any current or former director or officer of
the Company, or which are intended to benefit any current or former director or
officer of the Company, including, but not limited to, any provisions of the
Company’s Second Amended and Restated Articles of Incorporation and Third
Amended and Restated Bylaws intended to indemnify, provide advancement of
expenses or limit the liability of, any current or former director or officer of
the Company;

 

(xix)         disclose publicly or privately, in a manner that could reasonably
be expected to become public, any intent, purpose, plan, or proposal with
respect to the Board, the Company, its management, policies, or affairs, any of
its securities or assets or this Agreement that is inconsistent with the
provisions of this Agreement;

 

(xx)           enter into any negotiations, agreements, or understandings with
any person or entity with respect to any of the foregoing, or advise, assist,
knowingly encourage or seek to persuade any person or entity to take any action
or make any statement with respect to any of the foregoing, or otherwise take or
cause any action or make any statement inconsistent with any of the foregoing;

 

(xxi)         make any request or submit any proposal to amend the terms of this
Agreement other than through non-public communications with the Company that
would not be reasonably determined to trigger public disclosure obligations for
any party;

 

(xxii)      take any action challenging the validity or enforceability of any of
the provisions of this Section 3 or publicly disclose, or cause or facilitate
the public disclosure (including, without limitation, the filing of any document
with the SEC or any other governmental agency or any disclosure to any
journalist, member of the media, or securities analyst) of, any intent, purpose,
plan or proposal to either (A) obtain any waiver or consent under, or any
amendment of, any provision of this Agreement, or (B) take any action
challenging the validity or enforceability of any provisions of this Section 3;
or

 

(xxiii)    otherwise take, or solicit, cause or encourage others to take, any
action inconsistent with the foregoing.

 

(b)               Notwithstanding the foregoing, the provisions of this Section
3 shall not, in any respect, limit the New Director from taking actions in good
faith solely in his or her capacity as a director of the Company, recognizing
that such actions are subject to such director’s fiduciary duties to the Company
and its shareholders (it being understood and agreed that neither the Investors
nor any of their Affiliates or Associates shall seek to do indirectly through
the New Director anything that would be prohibited if done by any of the
Investors or their Affiliates and Associates directly).

 



9 

 

 

(c)               The foregoing provisions of this Section 3 shall not prohibit
the Investor Group or its directors, officers, partners, employees, members, or
agents, in each case acting in such capacity, from engaging in private
discussions with the Company concerning the Investor Group’s views or
suggestions concerning the Company so long as such private discussions are not
intended to, and would not be reasonably expected to, trigger public disclosure
obligations for any party or run afoul of any of the provisions of Section 3(a).
The provisions of this Section 3 shall also not prevent the Investor Group from
voting its shares of Common Stock on the Company’s proxy card or voting
instruction form in a manner that does violate the provisions of Section 2
hereof or taking any actions as specifically contemplated in Section 1 hereto.

 

(d)               As of the date of this Agreement, (i) none of the Investors or
its Affiliates and Associates are engaged in any discussions or negotiations
with any person, concerning the acquisition of economic ownership of any
securities (including common and preferred equity interests and debt that is
convertible into any equity interests) of the Company or any rights decoupled
from the underlying securities of the Company amd (ii) none of the Investors or
its Affiliates and Associates have any agreements, arrangements, or
understandings, written or oral, formal or informal, and whether or not legally
enforceable, with any person concerning the acquisition of economic ownership of
any securities (including common and preferred equity interests and debt that is
convertible into any equity interests) of the Company or any rights decoupled
from the underlying securities of the Company. The Investors and its Affiliates
and Associates agree to refrain from taking any actions during the Standstill
Period to intentionally encourage other shareholders of the Company or any other
persons to engage in any of the actions referred to in the previous sentence.

 

(e)               As used in this Agreement, the terms “Affiliate” and
“Associate” shall have the respective meanings set forth in Rule 12b-2
promulgated by the SEC under the Exchange Act; the terms “beneficial owner” and
“beneficial ownership” shall have the same meanings as set forth in Rule 13d-3
promulgated by the SEC under the Exchange Act; the terms “economic owner” and
“economically own” shall have the same meanings as “beneficial owner” and
“beneficially own,” except that a person will also be deemed to economically own
and to be the economic owner of (i) all shares of Common Stock that such person
has the right to acquire pursuant to the exercise of any rights in connection
with any securities or any agreement, regardless of when such rights may be
exercised and whether they are conditional, and (ii) all shares of Common Stock
in which such person has any economic interest, including, without limitation,
pursuant to a cash-settled call option or other derivative security, contract,
or instrument in any way related to the price of shares of Common Stock; the
terms “person” or “persons” shall mean any individual, corporation (including
not-for-profit), general or limited partnership, limited liability company,
joint venture, estate, trust, association, organization, or other entity of any
kind or nature; the term “Related Person” shall mean, as to any person, any
Affiliates or Associates of such person; and the term “business day” shall mean
any day that is not a Saturday, Sunday or other day on which commercial banks in
the Commonwealth of Pennsylvania are authorized or obligated to be closed by
applicable law.

 

(f)                   Notwithstanding anything contained in this Agreement to
the contrary:

 

(i)        The provisions of Sections 1, 2, and 3 of this Agreement shall
automatically terminate upon the occurrence of a Change of Control transaction
(as defined below) involving the Company if the acquiring or counter-party to
the Change of Control transaction has conditioned the closing of the transaction
on the termination of such sections; provided, however, that the Company shall
not directly or indirectly, propose, seek, encourage or otherwise influence such
acquiring or counter-party to the Change of Control transaction to condition the
closing of such transaction on the termination of Sections 1, 2, and 3 of this
Agreement; and

 



10 

 

 

(ii) For purposes of this Agreement, a “Change of Control” transaction shall be
deemed to have taken place if (A) any person becomes a beneficial owner,
directly or indirectly, of more than 50% of the Common Stock, or (B) the
announcement by the Company that it has entered into a definitive agreement with
respect to any merger, consolidation, acquisition, business combination, sale of
a division, sale of substantially all of the Company’s assets, recapitalization,
restructuring, liquidation, dissolution, or other similar extraordinary
transaction that would, if consummated, result in the acquisition by any person
or group of persons (other than any direct or indirect subsidiaries of the
Company) of more than 50% of the Common Stock.

 

(g)               For purposes of this Agreement, “Standstill Period” shall mean
the period commencing on the date of this Agreement and ending at 11:59 p.m.,
Eastern Time, on the date that is the earlier of (x) ten (10) calendar days
prior to the expiration of the advance notice period for the submission by
shareholders of director nominations for consideration at the 2020 Annual
Meeting (as set forth in the advance-notice provisions of the Company’s Third
Amended and Restated Bylaws), and (y) one hundred (100) calendar days prior to
the first anniversary of the 2019 Annual Meeting.

 

4.             Expenses. Each of the Company and the Investors shall be
responsible for its own fees and expenses incurred in connection with the
negotiation, execution, and effectuation of this Agreement and the transactions
contemplated hereby, including, but not limited to, attorneys’ fees incurred in
connection with the negotiation and execution of this Agreement and all other
activities related to the foregoing; provided, however, that the Company shall
reimburse the Investor Group, within ten (10) business days following the later
of (i) the date of this Agreement, and (ii) the date that the Company receives
reasonable supporting documentation, for the Investor Group’s expenses,
including legal and proxy solicitor fees and expenses, as actually incurred in
connection with the matters related to the Investor Group’s involvement at the
Company, including, without limitation, the Investor Group’s filings with the
SEC of a Schedule 13D and amendments thereto relating to the Company, the
preparation of the Nomination Notice, correspondence related thereto and the
negotiation and execution of this Agreement in an amount not to exceed, in the
aggregate, $15,000.

 

5.             Representations and Warranties of the Company. The Company
represents and warrants to the Investors that (a) the Company has the corporate
power and authority to execute this Agreement and to bind it thereto, (b) this
Agreement has been duly and validly authorized, executed and delivered by the
Company, constitutes a valid and binding obligation and agreement of the
Company, and is enforceable against the Company in accordance with its terms,
except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance, or similar laws
generally affecting the rights of creditors and subject to general equity
principles, and (c) the execution, delivery, and performance of this Agreement
by the Company does not and will not (i) violate or conflict with any law, rule,
regulation, order, judgment, or decree applicable to it, or (ii) result in any
breach or violation of or constitute a default (or an event that with notice or
lapse of time or both could become a default) under or pursuant to, or result in
the loss of a material benefit under, or give any right of termination,
amendment, acceleration, or cancellation of, any organizational document, or any
material agreement, contract, commitment, understanding, or arrangement to which
the Company is a party or by which it is bound.

 



11 

 

 

6.             Representations and Warranties of the Investors. Each Investor,
on behalf of itself, severally represents and warrants to the Company that (a)
as of the date hereof, such Investor beneficially owns, directly or indirectly,
only the number of shares of Common Stock as described opposite its name on
Exhibit A, and Exhibit A includes all Affiliates and Associates of any Investor
that own any securities of the Company beneficially or of record and reflects
all shares of Common Stock in which the Investor has any right to acquire or has
an interest therein or related thereto, whether through derivative securities,
voting agreements, contracts or instruments in any way related to the price of
the Common Stock (other than a broad-based market basket or index), or
otherwise, (b) this Agreement has been duly and validly authorized, executed,
and delivered by such Investor, and constitutes a valid and binding obligation
and agreement of such Investor, enforceable against such Investor in accordance
with its terms, except as enforcement thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance, or
similar laws generally affecting the rights of creditors and subject to general
equity principles, (c) such Investor has the authority to execute this Agreement
on behalf of itself and the applicable Investor associated with that signatory’s
name, and to bind such Investor to the terms hereof, (d) each of the Investors
shall use its commercially reasonable efforts to cause its respective Affiliates
and Associates to comply with the terms of this Agreement and (e) the execution,
delivery and performance of this Agreement by such Investor does not and will
not violate or conflict with (i) any law, rule, regulation, order, judgment, or
decree applicable to it, or (ii) result in any breach or violation of or
constitute a default (or an event that with notice or lapse of time or both
could become a default) under or pursuant to, or result in the loss of a
material benefit under, or give any right of termination, amendment,
acceleration or cancellation of, any organizational document, agreement,
contract, commitment, understanding, or arrangement to which such Investor is a
party or by which it is bound.

 

7.             Mutual Non-Disparagement.

 

(a) Each Investor agrees that, until the expiration of the Standstill Period,
neither it nor any of its Affiliates or Associates will, and it will cause each
of its Affiliates and Associates not to, directly or indirectly, publicly make,
express, transmit, speak, write, verbalize, or otherwise publicly communicate in
any way (or cause, further, assist, solicit, encourage, support, or participate
in any of the foregoing), any remark, comment, message, information,
declaration, communication or other statement of any kind, whether verbal or in
writing, that might reasonably be construed to be derogatory or critical of, or
negative toward, the Company or any of its directors, officers, Affiliates,
Associates, subsidiaries, employees, agents or representatives (collectively,
the “Company Representatives”), or that reveals, discloses, incorporates, is
based upon, discusses, includes, or otherwise involves any confidential or
proprietary information of the Company or its subsidiaries or Affiliates or
Associates, or to malign, harm, disparage, defame, or damage the reputation or
good name of the Company, its business or any of the Company Representatives.

 

(b) The Company hereby agrees that, until the expiration of the Standstill
Period, neither it nor any of its Affiliates will, and it will cause each of its
Affiliates not to, directly or indirectly, publicly make, express, transmit,
speak, write, verbalize, or otherwise publicly communicate in any way (or cause,
further, assist, solicit, encourage, support, or participate in any of the
foregoing), any remark, comment, message, information, declaration,
communication, or other statement of any kind, whether verbal or in writing,
that might reasonably be construed to be derogatory or critical of, or negative
toward, the Investors or their Affiliates or Associates or any of their agents
or representatives (collectively, the “Investor Agents”), or that reveals,
discloses, incorporates, is based upon, discusses, includes, or otherwise
involves any confidential or proprietary information of any Investor or its
Affiliates or Associates, or to malign, harm, disparage, defame, or damage the
reputation or good name of any Investor, its business, or any of the Investor
Agents.

 



12 

 

 

(c) Notwithstanding the foregoing, nothing in this Section 7 or elsewhere in
this Agreement shall prohibit any person from (i) reporting possible violations
of federal law or regulation to any governmental authority pursuant to Section
21F of the Exchange Act or Rule 21F promulgated thereunder, or (ii) making any
other statement or disclosure required under the federal securities laws or
other applicable laws.

 

(d) The limitations set forth in Sections 7(a) and 7(b) shall not prevent any
party from responding to any public statement made by the other party of the
nature described in Sections 7(a) or 7(b) if such statement by the other party
was made in breach of this Agreement.

 

8.             Public Announcements. Promptly following the execution of this
Agreement, the Company shall issue a press release (the “Press Release”),
announcing certain terms of this Agreement, substantially in the form attached
hereto as Exhibit B. Prior to the issuance of the Press Release, neither the
Company nor any of the Investors shall issue any press release or make any
public announcement regarding this Agreement or take any action that would
require public disclosure thereof without the prior written consent of the other
party. During the Standstill Period, neither the Company nor the Investor Group
or any of its Affiliates or Associates shall make any public announcement or
statement that is inconsistent with or contrary to the statements made in the
Press Release, except as required by law or the rules of any stock exchange
(and, in any event, each party must provide the other party, prior to making any
such public announcement or statement, a reasonable opportunity to review and
comment on such disclosure, to the extent reasonably practicable under the
circumstances, and each party will consider any comments from the other in good
faith) or with the prior written consent of the other party, and otherwise in
accordance with this Agreement.

 

9.             SEC Filings.

 

(a)       No later than two (2) business days following the execution of this
Agreement, the Company shall file a Current Report on Form 8-K with the SEC
reporting the entry into this Agreement and appending or incorporating by
reference this Agreement as an exhibit thereto. The Company shall provide the
Investor Group and its counsel a reasonable opportunity to review and comment on
the Form 8-K prior to such filing, which comments shall be considered in good
faith.

 

(a)      No later than two (2) business days following the execution of this
Agreement, the Investor Group shall file an amendment to its Schedule 13D with
respect to the Company that has been filed with the SEC, reporting the entry
into this Agreement, amending applicable items to conform to their obligations
hereunder and appending or incorporating by reference this Agreement as an
exhibit thereto. The Investor Group shall provide the Company and its counsel a
reasonable opportunity to review and comment on the Schedule 13D prior to such
filing, which comments shall be considered in good faith.

 



13 

 

 

10.         Mutual Releases.

 

(a)       Releases by the Investor Group. Each of the Investors, on behalf of
itself and, to the extent within the control of such Investor, its respective
subsidiaries, Affiliates, Associates, officers, directors, employees, members,
managers, partners, trustees, beneficiaries, predecessors, and principals (the
“Investor Group Releasors”), hereby does fully, unconditionally and irrevocably
release and forever discharge, and covenant not to assert, sue or take any steps
to further, any claim, action or proceeding against the Company, its
subsidiaries and all of their past and present Affiliates, Associates, officers,
directors, members, partners, managers, employees, and their heirs, successors,
predecessors, and assigns (the “Company Releasees”), and each of them, from and
in respect of any and all claims, demands, rights, actions, potential actions,
causes of action, liabilities, damages, losses, obligations, judgments, duties,
suits, agreements, costs, expenses, debts, interest, penalties, sanctions, fees,
attorneys’ fees, judgments, decrees, matters, issues, and controversies of any
kind, nature or description whatsoever, whether known or unknown, contingent or
absolute, suspected or unsuspected, foreseen or unforeseen, disclosed or
undisclosed, liquidated or unliquidated, matured or unmatured, fixed or
contingent, accrued or unaccrued, apparent or unapparent, including Unknown
Claims (as defined below), that are, have been, could have been, or could now
be, asserted in any court, tribunal or proceeding (including, but not limited
to, any shareholder derivative claims for, based upon or arising out of any
actual or alleged breach of fiduciary or other duty, negligence, fraud or
misrepresentation, or any other claims based upon or arising under any federal,
state, local, foreign, statutory, regulatory, common, or other law or rule,
which shall be deemed to include but is not limited to any federal or state
securities, antitrust, or consumer protection laws, whether or not within the
exclusive jurisdiction of the federal courts), whether legal, equitable, or any
other type, direct, indirect or representative in nature, foreseen or
unforeseen, matured or unmatured, known or unknown, which all or any of the
Investor Group Releasors have, had or may have against the Company Releasees, or
any of them, of any kind, nature or type whatsoever, up to the date of this
Agreement, except that the foregoing release does not release any rights and
duties under this Agreement or any claims the Investor Group Releasors may have
for the breach of any provisions of this Agreement.

 

(b)      Releases by the Company. The Company, on behalf of itself and, to the
extent within the control of the Company, its subsidiaries, Affiliates,
Associates, officers, directors, employees, members, managers, partners,
trustees, beneficiaries, predecessors, and principals (the “Company Releasors”),
hereby do fully, unconditionally and irrevocably release and forever discharge,
and covenants not to assert, sue or take any steps to further any claim, action
or proceeding against, any Investor and its respective Affiliates, Associates,
and all of their past and present Affiliates, Associates, officers, directors,
members, managers, partners, trustees, beneficiaries, employees and its heirs,
successors, predecessors, subsidiaries and principals (the “Investor Group
Releasees”), and each of them, from and in respect of any and all claims,
demands, rights, actions, potential actions, causes of action, liabilities,
damages, losses, obligations, judgments, duties, suits, agreements, costs,
expenses, debts, interest, penalties, sanctions, fees, attorneys’ fees,
judgments, decrees, matters, issues, and controversies of any kind, nature or
description whatsoever, whether known or unknown, contingent or absolute,
suspected or unsuspected, foreseen or unforeseen, disclosed or undisclosed,
liquidated or unliquidated, matured or unmatured, fixed or contingent, accrued
or unaccrued, apparent or unapparent, including Unknown Claims (as defined
below), that are, have been, could have been, or could now be, asserted in any
court, tribunal or proceeding (including, but not limited to, any claims based
upon or arising under any federal, state, local, foreign, statutory, regulatory,
common, or other law or rule, which shall be deemed to include but is not
limited to any federal or state securities, antitrust, or consumer protection
laws, whether or not within the exclusive jurisdiction of the federal courts),
whether legal, equitable, and whether direct, indirect or representative in
nature, foreseen or unforeseen, matured or unmatured, known or unknown, which
all or any of the Company Releasors have, had or may have against the Investor
Group Releasees, or any of them, of any kind, nature or type whatsoever, up to
the date of this Agreement, except that the foregoing release does not release
any rights and duties under this Agreement or any claims any of the Company
Releasors may have for the breach of any provisions of this Agreement.

 



14 

 

 

(c)       Transfer and Assignment. Each of the parties to this Agreement
represents and warrants that it has not heretofore transferred or assigned, or
purported to transfer or assign, to any person, firm, or corporation any claims,
demands, obligations, losses, causes of action, damages, penalties, costs,
expenses, attorneys’ fees, liabilities or indemnities herein released. Each of
the parties represents and warrants that neither it nor any assignee has filed
any lawsuit against the other.

 

(d)      No Limitations on Releases. The parties to this Agreement waive any and
all rights (to the extent permitted by state law, federal law, principles of
common law or any other law) which may have the effect of limiting the releases
as set forth in this Section 10. Without limiting the generality of the
foregoing, the parties acknowledge that there is a risk that the damages which
they believe they have suffered or will suffer may turn out to be other than or
greater than those now known, suspected, or believed to be true. In addition,
the cost and damages they have incurred or have suffered may be greater than or
other than those now known. Facts on which they have been relying in entering
into this Agreement may later turn out to be other than or different from those
now known, suspected or believed to be true. The parties acknowledge that in
entering into this Agreement, they have expressed that they agree to accept the
risk of any such possible unknown damages, claims, facts, demands, actions, and
causes of action. Accordingly, the releases contemplated by this Agreement shall
be deemed to extend to claims that any of the releasing persons do not know or
suspect exist in his, her, or its favor at the time of the release of the
released claims, which if known might have affected the decision to enter into
this Agreement (the “Unknown Claims”).

 

(e)       Releases Binding, Unconditional and Final. The parties hereby
acknowledge and agree that the releases and covenants provided for in this
Section 10 are binding, unconditional and final as of the date hereof.

 

11.         No Litigation. Each party hereby covenants and agrees that it shall
not, and shall not permit any of its Affiliates or Associates to, directly or
indirectly, alone or in concert with others, encourage, pursue, or assist any
other person to threaten or initiate, any lawsuit, claim or proceeding before
any court (each, a “Legal Proceeding”) against any other party or any of its
Affiliates or Associates, based on claims arising out of any facts known or that
should have been known by such party as of the date of this Agreement, except
for any Legal Proceeding initiated solely to remedy a breach of or to enforce
this Agreement; provided, however, that the foregoing shall not prevent any
party hereto or any of its Affiliates or Associates from responding to oral
questions, interrogatories, requests for information or documents, subpoenas,
civil investigative demands or similar processes (each, a “Legal Requirement”)
in connection with any Legal Proceeding if such Legal Proceeding has not been
initiated by, or on behalf of, or at the suggestion of, such party or any of its
Affiliates or Associates; provided, further, that in the event any party hereto
or any of its Affiliates or Associates receives such Legal Requirement, such
party shall give prompt written notice of such Legal Requirement to such other
party (except where such notice would be legally prohibited or not practicable).
Each of the parties hereto represents and warrants that neither it nor any
assignee has filed any lawsuit against any other party.

 



15 

 

 

12.         No Concession or Admission of Liability. This Agreement is being
entered into for the purpose of avoiding litigation, uncertainty, controversy
and legal expense, constitutes a compromise and settlement entered into by each
party hereto, and shall not in any event constitute, be construed or deemed a
concession or admission of any liability or wrongdoing of any of the parties
hereto.

 

13.         Specific Performance. Each of the Investors, on the one hand, and
the Company, on the other hand, acknowledge and agree that irreparable injury to
the other party hereto may occur in the event any of the provisions of this
Agreement are not performed in accordance with their specific terms or are
otherwise breached and that such injury would not be adequately compensable by
the remedies available at law (including the payment of money damages). It is
accordingly agreed that the Investors or any Investor, on the one hand, and the
Company, on the other hand (the “Moving Party”), shall each be entitled to seek
specific enforcement of, and injunctive or other equitable relief to prevent any
violation of, the terms hereof, and the other party hereto will not take action,
directly or indirectly, in opposition to the Moving Party seeking such relief on
the grounds that any other remedy or relief is available at law or in equity.
This Section 13 shall not be the exclusive remedy for any violation of this
Agreement.

 

14.         Notice. Any notices, consents, determinations, waivers, or other
communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered: (i) upon
receipt, when delivered personally; (ii) upon confirmation of receipt, when sent
by email (provided such confirmation is not automatically generated); or (iii)
one (1) business day after deposit with a nationally recognized overnight
delivery service, in each case properly addressed to the party to receive the
same. The addresses, including email addresses, for such communications shall
be:

 

If to the Company:

 





Safeguard Scientifics, Inc.



170 North Radnor-Chester Road, Suite 200



Radnor, PA 19087



Fax: (610) 482-9105



Email: mbarnard@safeguard.com



Attention: G. Matthew Barnard, Esq.



General Counsel and Secretary

 



With copies (which shall not constitute notice) to:

 



Morgan, Lewis & Bockius LLP



1701 Market Street



Philadelphia, PA 19103-2921



Fax: (215) 963-5001



Email: richard.aldridge@morganlewis.com



Attention: Richard B. Aldridge, Esq.



 



16 

 

 

If to any Investor:

 



Horton Capital Partners, LLC



1717 Arch Street, Suite 3920



Philadelphia, PA 19103



Fax: (215) 399-5402



Email: jmanko@thehortonfund.com



Attention: Joseph M. Manko, Jr.



 

and



 

Maplewood Partners, LLC



555. E. Lancaster Avenue, Suite 640



Radnor, PA 19087



Fax: (610) 941-5009



Email: dwallis@maplewoodllc.com



Attention: Darren C. Wallis



 

With copies (which shall not constitute notice) to:

 



Olshan Frome Wolosky LLP



1325 Avenue of the Americas



New York, NY 10019



Fax No.: (212) 451-2222



E-mail:afreedman@olshanlaw.com   mreda@olshanlaw.com







Attention:Andrew M. Freedman, Esq.   Meagan M. Reda, Esq.





 

15.         Governing Law. This Agreement and any disputes arising out of or
related to this Agreement (whether for breach of contract, tortious conduct or
otherwise), shall be governed in all respects, including validity,
interpretation, and effect, by, and construed in accordance with, the laws of
the Commonwealth of Pennsylvania applicable to contracts executed and to be
performed wholly within the Commonwealth of Pennsylvania, without giving effect
to the choice of law or conflict of law principles thereof or of any other
jurisdiction to the extent that such principles would require or permit the
application of the laws of another jurisdiction.

 



17 

 

 

16.         Jurisdiction. Each of the parties hereto (a) irrevocably submits to
the personal jurisdiction of the federal or state courts of the Commonwealth of
Pennsylvania in the event any dispute arises out of or related to this Agreement
or the transactions contemplated hereby, (b) agrees that it shall not bring any
action, suit, or other legal proceeding arising out of or relating to this
Agreement or the transactions contemplated by this Agreement in any court other
than the federal or state courts of the Commonwealth of Pennsylvania, and each
of the parties irrevocably waives the right to trial by jury, (c) agrees to
waive any bonding requirement under any applicable law, in the case any other
party seeks to enforce the terms by way of equitable relief, and (d) irrevocably
and unconditionally consents to service of process by first class certified
mail, return-receipt requested, postage prepaid, to the address of such party’s
principal place of business or as otherwise provided by applicable law. Each of
the parties hereto irrevocably and unconditionally waives, and agrees not to
assert, by way of motion, as a defense, counterclaim, or otherwise, in any
action, suit, or other legal proceeding arising out of or related to this
Agreement, (i) any claim that it is not personally subject to the jurisdiction
of the above-named courts for any reason, (ii) that it or its property is exempt
or immune from jurisdiction of any such court or from any legal process
commenced in such courts (whether through service of notice, attachment before
judgment, attachment in aid of execution of judgment, execution of judgment, or
otherwise), and (iii) to the fullest extent permitted by applicable law, that
(x) such action, suit, or other legal proceeding in any such court is brought in
an inconvenient forum, (y) the venue of such action, suit, or other legal
proceeding is improper, or (z) this Agreement, or the subject matter hereof, may
not be enforced in or by such court.

 

17.         Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED
AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY TO THIS AGREEMENT
CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO
ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL PROCEEDING, (B) SUCH PARTY
HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES THIS WAIVER
VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION
17.

 

18.         Representative. Each Investor hereby irrevocably appoints Joseph M.
Manko, Jr. as its attorney-in-fact and representative (the “Investor Group
Representative”), in such Investor’s place and stead, to do any and all things
and to execute any and all documents and give and receive any and all notices or
instructions in connection with this Agreement and the transactions contemplated
hereby. The Company shall be entitled to rely, as being binding on each
Investor, upon any action taken by the Investor Group Representative or upon any
document, notice, instruction, or other writing given or executed by the
Investor Group Representative.

 

19.         Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement among the parties with regard to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
and representations, whether oral or written, of the parties with respect to the
subject matter hereof. There are no restrictions, agreements, promises,
representations, warranties, covenants or undertakings, oral or written, between
the parties other than those expressly set forth herein.

 



18 

 

 

20.         Headings. The section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

21.         Waiver. No failure on the part of any party to exercise, and no
delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of such right, power,
or remedy by such party preclude any other or further exercise thereof or the
exercise of any other right, power, or remedy.

 

22.         Remedies. All remedies hereunder are cumulative and are not
exclusive of any other remedies provided by law or equity.

 

23.         Receipt of Adequate Information; No Reliance; Representation by
Counsel. Each party acknowledges that it has received adequate information to
enter into this Agreement, that it has had adequate opportunity to make whatever
investigation or inquiry it may deem necessary or desirable in connection with
the subject matter of this Agreement prior to the execution hereof, and that it
has not relied on any promise, representation, or warranty, express or implied
not contained in this Agreement. Each of the parties hereto acknowledges that it
has been represented by counsel of its choice throughout all negotiations that
have preceded the execution of this Agreement, and that it has executed the same
with the advice of said independent counsel. Each party cooperated and
participated in the drafting and preparation of this Agreement and the documents
referred to herein, and any and all drafts relating thereto exchanged among the
parties shall be deemed the work product of all of the parties and may not be
construed against any party by reason of its drafting or preparation.
Accordingly, any rule of law or any legal decision that would require
interpretation of any ambiguities in this Agreement against any party that
drafted or prepared it is of no application and is hereby expressly waived by
each of the parties hereto, and any controversy over interpretations of this
Agreement shall be decided without regards to events of drafting or preparation.
Further, any rule of law or any legal decision that would provide any party with
a defense to the enforcement of the terms of this Agreement against such party
shall have no application and is expressly waived. The provisions of this
Agreement shall be interpreted in a reasonable manner to effect the intent of
the parties.

 

24.         Construction. When a reference is made in this Agreement to a
Section, such reference shall be to a Section of this Agreement, unless
otherwise indicated. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. Whenever the words “include,” “includes,” and “including” are
used in this Agreement, they shall be deemed to be followed by the words
“without limitation.” The words “hereof,” “herein,” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement. The word “will”
shall be construed to have the same meaning as the word “shall.” The words
“dates hereof” will refer to the date of this Agreement. The word “or” is not
exclusive. The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms. Any agreement, instrument,
law, rule or statute defined or referred to herein means, unless otherwise
indicated, such agreement, instrument, law, rule, or statute as from time to
time amended, modified, or supplemented.

 

25.         Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement shall remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree shall remain in
full force and effect to the extent not held invalid or unenforceable. The
parties further agree to replace such invalid or unenforceable provision of this
Agreement with a valid and enforceable provision that will achieve, to the
extent possible, the purposes of such invalid or unenforceable provision.

 



19 

 

 

26.         Amendment. This Agreement may be modified, amended, or otherwise
changed only in a writing signed by all of the parties hereto, or in the case of
the Investors, the Investor Group Representative, or their respective successors
or assigns.

 

27.         Successors and Assigns. The terms and conditions of this Agreement
shall be binding upon and be enforceable by the parties hereto and the
respective successors, heirs, executors, legal representatives, and permitted
assigns of the parties, and inure to the benefit of any successor, heir,
executor, legal representative, or permitted assign of any of the parties;
provided, however, that no party may assign this Agreement or any rights or
obligations hereunder without, with respect to any Investor, the express prior
written consent of the Company (with such consent specifically authorized in a
written resolution adopted and approved by the unanimous vote of the entire
membership of the Board), and with respect to the Company, the prior written
consent of the Investor Group Representative.

 

28.         No Third-Party Beneficiaries. The representations, warranties and
agreements of the parties contained herein are intended solely for the benefit
of the party to whom such representations, warranties, or agreements are made
and no other person or entity shall be entitled to rely thereon, and nothing in
this Agreement shall confer any rights, benefits, remedies, obligations, or
liabilities hereunder, whether legal or equitable, in any other person or
entity; provided, however, that the releases provided for in Section 10 hereof,
and only Section 10, are also for the intended benefit of the parties released
thereby.

 

29.         Counterparts; PDF Signatures. This Agreement and any amendments
hereto may be signed in any number of textually identical counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument. This Agreement shall become effective
when each party hereto shall have received a counterpart hereof signed by the
other parties hereto. In the event that any signature to this Agreement or any
amendment hereto is delivered by e-mail delivery of a portable document format
(.pdf or similar format) data file, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such “.pdf” signature page was an
original thereof.

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

[SIGNATURE PAGE FOLLOWS]


 

 



20 

 

 

[SIGNATURE PAGE TO COOPERATION AGREEMENT]

 

IN WITNESS WHEREOF the parties have duly executed and delivered this Agreement
as of the date first above written.

 







SAFEGUARD SCIENTIFICS, INC.         By: /s/ Brian J. Sisko   Name: Brian J.
Sisko   Title: President and Chief Executive Officer         HORTON CAPITAL
MANAGEMENT, LLC            By: /s/ Joseph M. Manko, Jr.   Name: Joseph M. Manko,
Jr.   Title: Managing Member               /s/ Joseph M. Manko, Jr.   JOSEPH M.
MANKO, JR.               MAPLEWOOD PARTNERS, LLC            By: /s/ Darren C.
Wallis   Name: Darren C. Wallis   Title: Managing Member         MAPLEWOOD
CAPITAL PARTNERS, LP          By: Maplewood Advisors GP, LLC, its General
Partner            By: /s/ Darren C. Wallis   Name: Darren C. Wallis   Title:
Managing Member         MAPLEWOOD ADVISORS IM, LLC            By: /s/ Darren C.
Wallis   Name: Darren C. Wallis   Title: Managing Member         /s/ Darren C.
Wallis   DARREN C. WALLIS  



 



21 

 

 



[SIGNATURE PAGE TO COOPERATION AGREEMENT]

 





HORTON CAPITAL PARTNERS, LLC          By: /s/ Joseph M. Manko, Jr.   Name:
Joseph M. Manko, Jr.   Title: Managing Member         SIERRA CAPITAL
INVESTMENTS, LP          By: Horton Capital Partners, LLC and Maplewood Global
Partners, LLC, its General Partners            By: /s/ Joseph M. Manko, Jr.  
Name: Joseph M. Manko, Jr.   Title: Managing Member, Horton Capital Partners,
LLC            By: /s/ Darren C. Wallis   Name: Darren C. Wallis   Title:
Managing Member, Maplewood Global Partners, LLC       MAPLEWOOD GLOBAL PARTNERS,
LLC          By: /s/ Darren C. Wallis   Name: Darren C. Wallis   Title: Managing
Member         HORTON CAPITAL PARTNERS FUND, LP          By: Horton Capital
Partners, LLC, its General Partner              By: /s/ Joseph M. Manko, Jr.  
Name: Joseph M. Manko, Jr.   Title: Managing Member         AVI CAPITAL
PARTNERS, LP          By: Maplewood Advisors GP, LLC, its General Partner       
    By: /s/ Darren C. Wallis   Name: Darren C. Wallis   Title: Managing Member  
      MAPLEWOOD ADVISORS GP, LLC          By: /s/ Darren C. Wallis   Name:
Darren C. Wallis   Title: Managing Member  



 



22 

 

 


EXHIBIT A

 

SHAREHOLDERS, AFFILIATES, ASSOCIATES, AND OWNERSHIP

 

Investor Shares of Common Stock
Beneficially Owned Horton Capital Management, LLC 1,068,295 Joseph M. Manko, Jr.
1,068,295 Maplewood Partners, LLC 1,139,365 Maplewood Advisors IM, LLC 1,139,365
Darren C. Wallis 1,139,365 Horton Capital Partners, LLC 763,573 Sierra Capital
Investments, L.P. 707,845 Maplewood Capital Partners, LP 116,700 Maplewood
Global Partners, LLC 707,845 Horton Capital Partners Fund, LP 55,728 AVI Capital
Partners, LP 10,098 Maplewood Advisors GP, LLC 10,098 Aggregate total
beneficially owned by the Investor Group: 1,195,093

 



23 

 



 

EXHIBIT B

 

PRESS RELEASE

 

Safeguard Scientifics APPOINTS NEW independent DIRECTOR

 

Radnor, PA, March 26, 2019 — Safeguard Scientifics, Inc. (NYSE:SFE) (Safeguard
or the Company) today announced that it has appointed a new independent
director, Joseph M. Manko, Jr., to the Safeguard Board of Directors effective
immediately and will support his re-election at the 2019 Annual Meeting of
Shareholders as part of a six-person slate of nominees recommended by the
Safeguard Board.

 

Mr. Manko is the Senior Principal of The Horton Fund, and a joint owner, along
with Darren C. Wallis of Maplewood Capital LLC, of Sierra Capital Investments,
L.P. and its affiliates (collectively, "Sierra"), which currently own
approximately 5.8% of the Company's outstanding common stock.

 

Dr. Robert J. Rosenthal, Chairman of the Safeguard Board, said, “We are pleased
to add Mr. Manko to our Board of Directors, and we look forward to his
contributions. I am confident Joe will complement the strengths of the current
members of our Board and help us oversee the execution of the Company’s strategy
to pursue monetization opportunities and to maximize returns to shareholders.”

 

Messrs. Wallis and Manko, Managing Members of Sierra, said, “We are pleased to
have worked constructively with Safeguard to add Joe as a direct shareholder
representative on the Board. We look forward to working with the Board and
management team to achieve our common goal of enhancing shareholder value.”

 

In January 2018, Safeguard began to implement a new business strategy designed
to maximize shareholder value. Under the new strategy, Safeguard ceased
deploying capital into new partner companies and is focused on managing and
financially supporting its existing partner companies, with the goal of pursuing
monetization opportunities and maximizing the returns to shareholders. Since the
implementation of this strategy, Safeguard has generated significant cash
proceeds from monetizations of partner companies and reduced its ongoing cost
structure. Safeguard recently appointed Evercore to advise it in the
implementation of its new strategy of monetizations and return of capital to
shareholders.

 

About Joseph M. Manko, Jr.

Joseph M. Manko, Jr. is the Senior Principal of The Horton Fund, an investment
management firm. Previously, Mr. Manko served as the Chief Executive Officer of
Switzerland-based BZ Fund Management Limited, where he was responsible for
corporate finance, private equity investments, three public equity funds and the
firm’s Special Situations and Event-Driven strategies (2005 -2010). Mr. Manko
was a Managing Director and Head of Equity Capital Markets with Deutsche Bank in
London (1997 – 2004) and a Vice President at Merrill Lynch in Hong Kong (1995 –
1997). He began his career as a Corporate Finance Attorney at Skadden, Arps, in
Los Angeles (1991 – 1995). Mr. Manko currently serves on the Board of Directors
of RMS Medical Products Inc., a leading developer and manufacturer of medical
devices and supplies (since May 2016), and Creative Realties, Inc, a marketing
technology company (since September 2018). Mr. Manko has also served on the
Board of Directors of several European biotechnology companies, including
NovImmune, S.A. (2006 – 2010). Mr. Manko received his Juris Doctorate from the
University of Pennsylvania Law School and his Bachelor’s degree from University
of Pennsylvania.

 

About Safeguard Scientifics

Historically, Safeguard Scientifics (NYSE:SFE) has provided capital and relevant
expertise to fuel the growth of technology-driven businesses. Safeguard has a
distinguished track record of fostering innovation and building market leaders
that spans more than six decades. For more information, please visit
www.safeguard.com.

 



24 

 

 

Forward-looking Statements

Except for the historical information and discussions contained herein,
statements contained in this release may constitute “forward-looking statements”
within the meaning of the Private Securities Litigation Reform Act of 1995. Our
forward-looking statements are subject to risks and uncertainties.
Forward-looking statements include, but are not limited to, statements regarding
Safeguard’s efforts to execute on and implement its strategy of maximizing and
monetizing the overall value of its partner company holdings and returning the
proceeds to shareholders as soon as possible. Such forward-looking statements
are not guarantees of future operational or financial performance and are based
on current expectations that involve a number of uncertainties, risks and
assumptions that are difficult to predict. Therefore, actual outcomes and/or
results may differ materially from those expressed or implied by such
forward-looking statements. The risks and uncertainties that could cause actual
results to differ materially include, among others, our ability to make good
decisions about the monetization of our partner companies for maximum value or
at all and to return capital to our shareholders, the fact that our partner
companies may vary from period to period, challenges to achieving liquidity from
our partner company holdings, fluctuations in the market prices of our publicly
traded partner company holdings, competition, our inability to obtain maximum
value for our partner company holdings, our ability to attract and retain
qualified employees, market valuations in sectors in which our partner companies
operate, our inability to control our partner companies, our need to manage our
assets to avoid registration under the Investment Company Act of 1940, risks,
disruption, costs and uncertainty caused by or related to the actions of
activist shareholders, including that if individuals are elected to our Board
with a specific agenda, it may adversely affect our ability to effectively
implement our business strategy and create value for our shareholders and
perceived uncertainties as to our future direction as a result of potential
changes to the composition of our Board may lead to the perception of a change
in the direction of our business, instability or a lack of continuity that may
adversely affect our business, and risks associated with our partner companies,
including the fact that most of our partner companies have a limited operating
history and a history of operating losses, face intense competition and may
never be profitable, the effect of economic conditions in the business sectors
in which Safeguard’s partner companies operate, and other uncertainties
described in our filings with the Securities and Exchange Commission. Many of
these factors are beyond the Company’s ability to predict or control. As a
result of these and other factors, the Company’s past operational and financial
performance should not be relied on as an indication of future performance. The
Company does not assume any obligation to update any forward-looking statements
or other information contained in this press release.

 

Important Additional Information And Where To Find It

Safeguard, its directors and certain of its executive officers are deemed to be
participants in the solicitation of proxies from Safeguard’s shareholders in
connection with the matters to be considered at Safeguard’s 2019 Annual Meeting
of Shareholders. Information regarding the names of Safeguard’s directors and
executive officers and their respective interests in Safeguard through security
holdings or otherwise can be found in Safeguard’s proxy statement for its 2018
Annual Meeting of Shareholders, filed with the SEC on May 16, 2018. To the
extent holdings of Safeguard’s securities have changed since the amounts set
forth in Safeguard’s proxy statement for its 2018 Annual Meeting of
Shareholders, such changes have been reflected on Initial Statements of
Beneficial Ownership on Form 3 or Statements of Change in Ownership on Form 4
filed with the SEC. These documents are available free of charge at the SEC’s
website at www.sec.gov. Safeguard intends to file a proxy statement and
accompanying proxy card with the SEC in connection with the solicitation of
proxies from Safeguard’s shareholders in connection with the matters to be
considered at Safeguard’s 2019 Annual Meeting of Shareholders. Additional
information regarding the identity of participants, and their direct or indirect
interests, through security holdings or otherwise, will be set forth in
Safeguard’s proxy statement for its 2019 Annual Meeting, including the schedules
and appendices thereto. INVESTORS AND SHAREHOLDERS ARE STRONGLY ENCOURAGED TO
READ ANY SUCH PROXY STATEMENT AND THE ACCOMPANYING WHITE PROXY CARD AND OTHER
DOCUMENTS FILED BY SAFEGUARD WITH THE SEC CAREFULLY AND IN THEIR ENTIRETY WHEN
THEY BECOME AVAILABLE AS THEY WILL CONTAIN IMPORTANT INFORMATION. Shareholders
will be able to obtain the Proxy Statement, any amendments or supplements to the
Proxy Statement, the accompanying proxy card, and other documents filed by
Safeguard with the SEC free of charge at the SEC’s website at www.sec.gov.
Copies will also be available free of charge at the Investor Relations section
of Safeguard’s corporate website at www.safeguard.com, by writing to Safeguard’s
Corporate Secretary at Safeguard Scientifics, Inc. 170 North Radnor-Chester
Road, Suite 200, Radnor, PA 19087 or by contacting Safeguard’s Investor
Relations department at 610.975.4952.

 

SAFEGUARD CONTACT:

John E. Shave III, IRC

Senior Vice President, Investor Relations and Corporate Communications

(610) 975-4952

jshave@safeguard.com

 



25 

 

